                                                                                 Joseph H. Mizrahi – Attorney
                                                                                  300 Cadman Plaza W, 12th Floor
                                                                                             Brooklyn, NY 11201
                                                                               P: 929-575-4175 | F: 929-575-4195
                                                                               E: joseph@cml.legal | W: cml.legal




                                                            June 29, 2021

     VIA ECF
     Honorable Judge Lorna G. Schofield
     United States District Judge
     Southern District of New York
     40 Foley Square
     New York, NY 10007


            Re:     Sanchez v. Sealy Ecommerce, LLC Case No: 1:21-cv-03737-LGS

     Dear Judge Schofield,

             The undersigned represents Plaintiff in the above-referenced matter. The Initial
     conference for this matter is set for July 8, 2021, at 10:30 a.m. The parties jointly request that
     (1) the Initial Conference be adjourned by 30 days, and (2) the deadline for the parties to
     submit their joint letter and proposed civil case management plan be extended by 30 days, to
     allow the parties additional time to discuss a non-litigated resolution of this matter. The
     parties propose August 12, 2021 or August 16, 2021, as alternative dates.

            Thank you for the time and consideration of the above request.


                                                                   Respectfully submitted,
                                                                   /s/ Joseph H. Mizrahi
                                                                   Joseph H. Mizrahi Esq.
                                                                   Counsel for Plaintiff

                                                                   /s/Meredith-Anne Berger
                                                                   Meredith-Anne Berger, Esq.
                                                                   Counsel for Defendant


The application is GRANTED. The initial conference scheduled for July 8, 2021, at 10:30 A.M. is hereby
adjourned to August 12, 2021, at 10:30 A.M. The parties joint letter and proposed CMP shall be filed
by August 5, 2021. The parties shall call (888) 363-4749 and use Access Code 558-3333. The time of
the conference is approximate, but the parties shall be ready to proceed at that time.

SO ORDERED.

Dated: June 30, 2021
       New York, New York
